DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a wavelength-selection module, which splits the optical fluorescence signal...” in claims 2, 12, and all dependent claims thereof;
“an image-processing mechanism that process the sampled electrical...” (claims 3, 13, and all dependent claims thereof);

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 3, 12 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claims 2, 3, 12 and 13, claim limitations “a wavelength-selection module” in claims 2, 12, and all dependent claims; “an image-processing mechanism” (claims 3, 13, and all dependent claims thereof) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the applicant has not demonstrated possession of the structures which are intended to be used to accomplish the functions associated with each of the cited claim limitations. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.



Regarding claims 2, 3, 12 and 13, claim limitations “a wavelength-selection module” in claims 2, 12, and all dependent claims; “an image-processing mechanism” (claims 3, 13, and all dependent claims thereof) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7, 8, 11, 14, 15, 17, 18, and 21-23 rejected under 35 U.S.C. 103 as being unpatentable over Courtney et al. (US 2014/0323860; hereinafter Courtney), in view of Papaioannou et al. (US 2009/0203991; hereinafter Papaioannou). 
Regarding claim 1, Courtney discloses an imaging probe with combined ultrasound and optical means of imaging. Courtney discloses a multimodal intravascular catheter system (see par. [0002], [0111], [0154], (0162); claim 1), comprising: a catheter including an optical channel and an electrical channel (see fig. 2, 2b, 2d; par.[01221]), wherein a distal end of the catheter includes an optical element (see 422 in fig. 13) and an ultrasonic transducer (see Fig. 13; Par. [0173]), which are oriented orthogonally to a rotational axis of the catheter (orthogonal orientation of element 422 and transducer412 are shown in detail of probe portion 550; fig.13; the overall device is shown in Fig. 2d; with catheter portion 40 shown in Fig. 2; and with probe portion shown in Fig. 2b); a motor drive unit (MDU) coupled to a proximal end of the catheter (see 452 in fig. 26a; par. [0237]), wherein the MDU includes a rotary optical coupling for the optical channel, a rotary electrical coupling for the electrical channel (Fig. 2b, 2d; par. [0124]), and a drive motor to rotate the catheter (see par. [0237]); an ultraviolet (UV) pulsed laser source (see fig. 2b, par. [0115]), which is coupled to the optical element through optical channel so that the optical channel directs light from the UV laser source to the optical element (see Fig. 13; par. [0115], [0216]); a photodetector (see par. [0113], [0199]), an intravascular ultrasound (IVUS) processor, which is coupled to the ultrasonic transducer through the electrical channel (see Fig. 2; par. [0122]), wherein the IVUS processor generates a drive signal for the ultrasound transducer (see par. (0147], [0149]), and processes echo information returned from the ultrasound transducer (see par. [0147], [0149]); and at least one high-speed digitizer that samples the echo information (par. [0148], [0149]).
But, Courtney fails to explicitly state wherein the optical element return an optical fluorescence signal from the optical element; the photodetector converts the returned optical fluorescence signal into an electrical fluorescent signal; and the at least one high-speed digitizer samples the electrical fluorescence signal. 
Papaioannou discloses a multiple imaging and spectroscopic modality probe. Papaioannou teaches wherein the optical element returns an optical fluorescence signal from the optical element (see abstract; fig. 1; Par. [0055]); the photodetector converts the returned optical fluorescence signal into an electrical fluorescence signal (see par. [0055], (0061]); and at least one high-speed digitizer that samples the electrical fluorescence signal (see par. [0611]).
Therefore, It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the optical element return an optical fluorescence signal from the optical element; the photodetector converts the returned optical fluorescence signal into an electrical fluorescent signal; and the at least one high-speed digitizer samples the electrical fluorescence signal in the invention of Courtney, as taught by Papaioannou, to provide hardware for fluorescence imaging and be able to provide fluorescence spectroscopy and imaging provide information about biochemical, functional and structural changes of bio-molecular complexes in tissues that occur as a result of either pathological transformation or therapeutic intervention.
Regarding claim 4, Courtney and Papaioannou disclose the invention substantially as described in the 103 rejection above, furthermore, Courtney shows wherein the optical element comprises a curved mirror that reflects and focuses light from the UV laser in a direction orthogonal to the rotational axis of the catheter (see par. [0047], [0148]; fig. 13).
Regarding claim 5, Courtney and Papaioannou disclose the invention substantially as described in the 103 rejection above, furthermore, Papaioannou teaches wherein the optical channel in the catheter comprises a single multi-mode (see par. [0056]) optical fiber that carries light from the UV laser source to the optical element (see fig. 1), and returns the optical fluorescence signal from the optical element (see fig. 1; and par. [0055]). 
Therefore, It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized wherein the optical channel in the catheter comprises a single multi-mode (optical fiber that carries light from the UV laser source to the optical element, and returns the optical fluorescence signal from the optical element in the invention of Courtney, as taught by Papaioannou, to provide hardware for fluorescence imaging, and because fluorescence spectroscopy and imaging provide information about biochemical, functional and structural changes of bio-molecular complexes in tissues that occur as a result of either pathological transformation or therapeutic intervention.
Regarding claim 7, Courtney and Papaioannou disclose the invention substantially as described in the 103 rejection above, furthermore, Courtney shows wherein the ultrasonic transducer comprises a piezoelectric ultrasonic transducer (see par. [0130]) that both generate an ultrasonic acoustic signal and receives returned echo information (see par. [0164]).
Regarding claim 8, Courtney and Papaioannou disclose the invention substantially as described in the 103 rejection above, furthermore, Courtney shows wherein during operation, the system performs a helical scan of a blood vessel by simultaneously rotating and retracting the catheter within the blood vessel (see par. [0156], [0216]) while sampling ultrasonic echo information (see par. [0216]), but Courtney fails to explicitly state sampling multispectral fluorescence information.
Papaioannou teaches sampling multispectral fluorescence information (see par. [00651). 
Therefore, It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized sampling multispectral fluorescence information in the invention of Courtney, as taught by Papaioannou, to provide fluorescence spectroscopy and imaging provide information about biochemical, functional and structural changes of bio-molecular complexes in tissues that occur as a result of either pathological transformation or therapeutic intervention.
Regarding claim 11, Courtney discloses an imaging probe with combined ultrasound and optical means of imaging. Courtney a method for operating a multimodal intravascular catheter system (see par. [0002], [0154); claim 1), comprising: operating a catheter (see claim 1), which is inserted into a blood vessel (see par. [0162]), wherein the catheter includes an optical channel and an electrical channel (see fig. 2, 2a; Par. (0122]), and wherein a distal end of the catheter includes an optical element and an ultrasonic transducer (see Fig. 13; Par. [0173]), which are oriented orthogonally to a rotational axis of the catheter (orthogonal element and transducer are shown in detail of probe portion 550; Fig. 13; the overall device is shown in Fig. 2d; with catheter portion 40 shown in Fig. 2; and with probe portion shown in Fig. 2d}; wherein operating the catheter comprises using a motor drive unit (MDU), which is coupled to a proximal end of the catheter (see Fig. 26a; Par. [0237]), to actuate a helical scan of the blood vessel by rotating and retracting the catheter within the blood vessel (see Par. [0156]), wherein the MDU includes a rotary optical coupling for the optical channel, a rotary electrical coupling for the electrical channel (see Fig. 2c, 2d; Par. [0124]), and a drive motor to rotate the catheter (see Fig. 26a; Par. [0237]); and during the helical scan of the blood vessel, directing light from a pulsed ultraviolet (UV) laser source through the optical channel to the optical element (see Fig. 13; Par. [0115], (0216]), receiving a returned optical fluorescence signal from the optical element through the optical channel (see Par. [0111], [02041), using a photodetector (see Par. [0199]), using an intravascular ultrasound (IVUS) processor (see Par. (0002], [0111], (0154], [0162]; claim 1), which is coupled to the ultrasonic transducer through the electrical channel, to generate a drive signal for the ultrasound transducer (ultrasound transducers allow a channel to produce an acceptable ultrasound beam profile (see Par. [0147], [0149]), and to process echo information returned from the ultrasonic transducer (see Par. [0147], [0149]), and using at least one high-speed digitizer to sample the echo information (see Par. [0148], [01491).
But, Courtney fails to explicitly state wherein the optical element return an optical fluorescence signal; the photodetector converts the returned optical fluorescence signal into an electrical fluorescent signal; and the at least one high-speed digitizer samples the electrical fluorescence signal. 
Papaioannou discloses a multiple imaging and spectroscopic modality probe. Papaioannou teaches wherein the optical element returns an optical fluorescence signal from the optical element (see abstract; fig. 1; Par. [0055]); the photodetector converts the returned optical fluorescence signal into an electrical fluorescence signal (see par. [0055], (0061]); and at least one high-speed digitizer that samples the electrical fluorescence signal (see par. [0611]).
Therefore, It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the optical element return an optical fluorescence signal; the photodetector converts the returned optical fluorescence signal into an electrical fluorescent signal; and the at least one high-speed digitizer samples the electrical fluorescence signal in the invention of Courtney, as taught by Papaioannou, to provide hardware for fluorescence imaging and be able to provide fluorescence spectroscopy and imaging provide information about biochemical, functional and structural changes of bio-molecular complexes in tissues that occur as a result of either pathological transformation or therapeutic intervention.
Regarding claim 14, Courtney and Papaioannou disclose the invention substantially as described in the 103 rejection above, furthermore, Courtney shows wherein the optical element comprises a curved mirror that reflects and focuses light from the UV laser in a direction orthogonal to the rotational axis of the catheter (see par. [0047], [0148]; fig. 13).
Regarding claim 15, Courtney and Papaioannou disclose the invention substantially as described in the 103 rejection above, furthermore, Papaioannou teaches wherein the optical channel in the catheter comprises a single multi-mode (see par. [0056]) optical fiber that carries light from the UV laser source to the optical element (see fig. 1), and returns the optical fluorescence signal from the optical element (see fig. 1; and par. [0055]). 
Therefore, It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized wherein the optical channel in the catheter comprises a single multi-mode (optical fiber that carries light from the UV laser source to the optical element, and returns the optical fluorescence signal from the optical element in the invention of Courtney, as taught by Papaioannou, to provide hardware for fluorescence imaging, and because fluorescence spectroscopy and imaging provide information about biochemical, functional and structural changes of bio-molecular complexes in tissues that occur as a result of either pathological transformation or therapeutic intervention.
Regarding claim 17, Courtney and Papaioannou disclose the invention substantially as described in the 103 rejection above, furthermore, Courtney shows wherein the ultrasonic transducer comprises a piezoelectric ultrasonic transducer (see par. [0130]) that both generate an ultrasonic acoustic signal and receives returned echo information (see par. [0164]).
Regarding claim 18, Courtney and Papaioannou disclose the invention substantially as described in the 103 rejection above, furthermore, Courtney shows wherein during operation, the system performs the helical scan of a blood vessel by simultaneously rotating and retracting the catheter within the blood vessel (see par. [0156], [0216]) while sampling ultrasonic echo information (see par. [0216]), but Courtney fails to explicitly state sampling multispectral fluorescence information.
Papaioannou teaches sampling multispectral fluorescence information (see par. [00651). 
Therefore, It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized sampling multispectral fluorescence information in the invention of Courtney, as taught by Papaioannou, to provide fluorescence spectroscopy and imaging provide information about biochemical, functional and structural changes of bio-molecular complexes in tissues that occur as a result of either pathological transformation or therapeutic intervention.
Regarding claim 21, Courtney discloses an imaging probe with combined ultrasound and optical means of imaging. Courtney discloses a multimodal intravascular catheter system (see par. [0002], [0111], [0154], (0162); claim 1), comprising: a catheter including an optical channel and an electrical channel (see fig. 2, 2b, 2d; par.[01221]), wherein a distal end of the catheter includes an optical element (see 422 in fig. 13) and an ultrasonic transducer (see Fig. 13; Par. [0173]), which are oriented orthogonally to a rotational axis of the catheter (orthogonal orientation of element 422 and transducer412 are shown in detail of probe portion 550; fig.13; the overall device is shown in Fig. 2d; with catheter portion 40 shown in Fig. 2; and with probe portion shown in Fig. 2b); a motor drive unit (MDU) coupled to a proximal end of the catheter (see 452 in fig. 26a; par. [0237]), wherein the MDU includes a rotary optical coupling for the optical channel, a rotary electrical coupling for the electrical channel (Fig. 2b, 2d; par. [0124]), and a drive motor to rotate the catheter (see par. [0237]); a laser source (see fig. 2b, par. [0115]), which is coupled to the optical element through optical channel so that the optical channel directs light from the laser source to the optical element (see Fig. 13; par. [0115], [0216]); a photodetector (see par. [0113], [0199]), an intravascular ultrasound (IVUS) processor, which is coupled to the ultrasonic transducer through the electrical channel (see Fig. 2; par. [0122]), wherein the IVUS processor generates a drive signal for the ultrasound transducer (see par. (0147], [0149]), and processes echo information returned from the ultrasound transducer (see par. [0147], [0149]); and at least one high-speed digitizer that samples the echo information (par. [0148], [0149]).
But, Courtney fails to explicitly state wherein the optical element return an optical fluorescence signal from the optical element; the photodetector converts the returned optical fluorescence signal into an electrical fluorescent signal; and the at least one high-speed digitizer samples the electrical fluorescence signal. 
Papaioannou discloses a multiple imaging and spectroscopic modality probe. Papaioannou teaches wherein the optical element returns an optical fluorescence signal from the optical element (see abstract; fig. 1; Par. [0055]); the photodetector converts the returned optical fluorescence signal into an electrical fluorescence signal (see par. [0055], (0061]); and at least one high-speed digitizer that samples the electrical fluorescence signal (see par. [0611]).
Therefore, It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the optical element return an optical fluorescence signal from the optical element; the photodetector converts the returned optical fluorescence signal into an electrical fluorescent signal; and the at least one high-speed digitizer samples the electrical fluorescence signal in the invention of Courtney, as taught by Papaioannou, to provide hardware for fluorescence imaging and be able to provide fluorescence spectroscopy and imaging provide information about biochemical, functional and structural changes of bio-molecular complexes in tissues that occur as a result of either pathological transformation or therapeutic intervention.
Regarding claim 22, Courtney and Papaioannou disclose the invention substantially as described in the 103 rejection above, furthermore, Courtney shows the laser source emits a visible wavelength (see par. [0047], [0115]).
Regarding claim 23, Courtney and Papaioannou disclose the invention substantially as described in the 103 rejection above, furthermore, Courtney shows wherein the laser source emits more than on excitation wavelength (see par. [0205]).

Claims 2, 3, 10, 12-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Courtney et al. (US 2014/0323860; hereinafter Courtney), in view of Papaioannou et al. (US 2009/0203991; hereinafter Papaioannou) as applied to claims 1 and 11 above, and further in view of Marcu et al. (US 6,272,376; hereinafter Marcu).
Regarding claim 2, Courtney and Papaioannou disclose the invention substantially as described in the 103 rejection above, furthermore, Courtney shows a wavelength-selection module, which splits the optical fluorescence signal returned from the optical element into multiple spectral bands (see par. [0111), [0204), [2051); and a set of optical delay lines that insert different delays into each of the multiple bands before the multiple bands feed into the photodetector (see par. [0199], [02051]), but Courtney fails to explicitly state enabling the high-speed digitizer to time-resolve fluorescence decay from multiple spectral bands simultaneously.
 Marcu teaches enabling the high-speed digitizer (see column 8, line 31) to time-resolve fluorescence decay from multiple spectral bands simultaneously (see column 8, lines 14-20). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized enabling the high-speed digitizer to time-resolve fluorescence decay from multiple spectral bands simultaneously in the invention of Courtney and Papaioannou, as taught by Marcu, to be able for analyze and characterization of tissue based upon the lipids and protein components in the tissue.
Regarding claim 3, Courtney, Papaioannou and Marcu disclose the invention substantially as described in the 103 rejection above, furthermore, Courtney shows an image processing mechanism (see par. [0049]), but fail to explicitly state the image-processing mechanism processes the sampled electrical fluorescence signal and echo information, wherein the image-processing mechanism co-registers structural images of blood vessels obtained from intravascular ultrasound (IVUS) echo information with multispectral fluorescence-lifetime imaging microscopy (Fllm) images of the same blood vessels obtained from the electrical fluorescence signal. 
Papaioannou teaches an image-processing mechanism that processes the sampled electrical fluorescence signal and echo information (see par. [0065]), wherein the image-processing mechanism co-registers structural images of blood vessels obtained from intravascular ultrasound (IVUS) echo information (see par. [0065]) with multispectral fluorescence-lifetime imaging microscopy (Fllm) images of the same blood vessels obtained from the electrical fluorescence signal (see par. [0012], [0065]).
Therefore, it would have been obvious to one of ordinary skill, before the effective filing date of the claimed invention, to have utilized an image processing mechanism (see par. [0049]), but fail to explicitly state the image-processing mechanism processes the sampled electrical fluorescence signal and echo information, wherein the image-processing mechanism co-registers structural images of blood vessels obtained from intravascular ultrasound (IVUS) echo information with multispectral fluorescence-lifetime imaging microscopy (Fllm) images of the same blood vessels obtained from the electrical fluorescence signal in the invention of Courtney and Marcu, as taught by Papaioannou, to provide hardware for fluorescence imaging (Sunnybrook: figure 1; paragraph [01111); and because fluorescence spectroscopy and imaging provide information about biochemical, functional and structural changes of bio-molecular complexes in tissues that occur as a result of either pathological transformation or therapeutic intervention.
Regarding claim 10, Courtney and Papaioannou disclose the invention substantially as described in the 103 rejection above, but fail to explicitly state that the photodetector comprises a photomultiplier tube.
 Marcu teaches a photomultiplier tube (see 20 in fig. 1; column 5, lines 47-49; column 7, lines 13-32).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized a photomultiplier tube in the invention of Courtney and Papaioannou, as taught by Marcu, for its advantage of high sensitivity. 
Regarding claim 12, Courtney and Papaioannou disclose the invention substantially as described in the 103 rejection above, furthermore, Courtney shows using a wavelength-selection module, which splits the optical fluorescence signal returned from the optical element into multiple spectral bands (see par. [0111), [0204), [2051); and using a set of optical delay lines that insert different delays into each of the multiple bands before the multiple bands feed into the photodetector (see par. [0199], [02051]), but Courtney fails to explicitly state enabling the high-speed digitizer to time-resolve fluorescence decay from multiple spectral bands simultaneously.
 Marcu teaches enabling the high-speed digitizer (see column 8, line 31) to time-resolve fluorescence decay from multiple spectral bands simultaneously (see column 8, lines 14-20). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized enabling the high-speed digitizer to time-resolve fluorescence decay from multiple spectral bands simultaneously in the invention of Courtney and Papaioannou, as taught by Marcu, to be able for analyze and characterization of tissue based upon the lipids and protein components in the tissue.
Regarding claim 13, Courtney, Papaioannou and Marcu disclose the invention substantially as described in the 103 rejection above, furthermore, Courtney shows using an image processing mechanism (see par. [0049]), but fail to explicitly state the image-processing mechanism processes the sampled electrical fluorescence signal and echo information, wherein the image-processing mechanism co-registers structural images of blood vessels obtained from intravascular ultrasound (IVUS) echo information with multispectral fluorescence-lifetime imaging microscopy (Fllm) images of the same blood vessels obtained from the electrical fluorescence signal. 
Papaioannou teaches using an image-processing mechanism that processes the sampled electrical fluorescence signal and echo information (see par. [0065]), wherein the image-processing mechanism co-registers structural images of blood vessels obtained from intravascular ultrasound (IVUS) echo information (see par. [0065]) with multispectral fluorescence-lifetime imaging microscopy (Fllm) images of the same blood vessels obtained from the electrical fluorescence signal (see par. [0012], [0065]).
Therefore, it would have been obvious to one of ordinary skill, before the effective filing date of the claimed invention, to have utilized using an image processing mechanism (see par. [0049]), but fail to explicitly state the image-processing mechanism processes the sampled electrical fluorescence signal and echo information, wherein the image-processing mechanism co-registers structural images of blood vessels obtained from intravascular ultrasound (IVUS) echo information with multispectral fluorescence-lifetime imaging microscopy (Fllm) images of the same blood vessels obtained from the electrical fluorescence signal in the invention of Courtney and Marcu, as taught by Papaioannou, to provide hardware for fluorescence imaging (Sunnybrook: figure 1; paragraph [01111); and because fluorescence spectroscopy and imaging provide information about biochemical, functional and structural changes of bio-molecular complexes in tissues that occur as a result of either pathological transformation or therapeutic intervention.
Regarding claim 20, Courtney and Papaioannou disclose the invention substantially as described in the 103 rejection above, but fail to explicitly state that the photodetector comprises a photomultiplier tube.
 Marcu teaches a photomultiplier tube (see 20 in fig. 1; column 5, lines 47-49; column 7, lines 13-32).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized a photomultiplier tube in the invention of Courtney and Papaioannou, as taught by Marcu, for its advantage of high sensitivity. 

Claims 6 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Courtney et al. (US 2014/0323860; hereinafter Courtney), in view of Papaioannou et al. (US 2009/0203991; hereinafter Papaioannou) as applied to claims 1 and 11 above, and further in view of Snow et al. (US 5,039,193; hereinafter Snow).
Regarding claim 6, Courtney and Papaioannou disclose the invention substantially as described in the 103 rejection above, but fail to explicitly state wherein the rotary optical coupling comprises a stationary optical fiber and a rotating optical fiber, which are butt-coupled and enclosed in a ferrule.
Snow discloses wherein the rotary optical coupling comprises a stationary optical fiber and a rotating optical fiber (see stationary fiber 16, rotary fiber 30; abstract; figure 1; column 4, lines 28-39), which are butt-coupled (two optical fibers shown in a butt-coupled configuration; see figure 2a; column 2, lines 32-33) and enclosed in a ferrule (14, 24; figure 1). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized wherein the rotary optical coupling comprises a stationary optical fiber and a rotating optical fiber, which are butt-coupled and enclosed in a ferrule in the invention of Courtney and Papaioannou, as taught by Snow, to provide electrical and or optical communication between the probe and the image processing and display system.
Regarding claim 16, Courtney and Papaioannou disclose the invention substantially as described in the 103 rejection above, but fail to explicitly state wherein the rotary optical coupling comprises a stationary optical fiber and a rotating optical fiber, which are butt-coupled and enclosed in a ferrule.
Snow discloses wherein the rotary optical coupling comprises a stationary optical fiber and a rotating optical fiber (see stationary fiber 16, rotary fiber 30; abstract; figure 1; column 4, lines 28-39), which are butt-coupled (two optical fibers shown in a butt-coupled configuration; see figure 2a; column 2, lines 32-33) and enclosed in a ferrule (14, 24; figure 1). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized wherein the rotary optical coupling comprises a stationary optical fiber and a rotating optical fiber, which are butt-coupled and enclosed in a ferrule in the invention of Courtney and Papaioannou, as taught by Snow, to provide electrical and or optical communication between the probe and the image processing and display system.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Courtney et al. (US 2014/0323860; hereinafter Courtney), in view of Papaioannou et al. (US 2009/0203991; hereinafter Papaioannou) as applied to claims 1 and 11 above, and further in view of Hastings et al. (US 2010/0249603; hereinafter Hastings).
Regarding claim 9, Courtney and Papaioannou disclose the invention substantially as described in the 103 rejection above, but fail to explicitly state wherein the rotary electrical coupling comprises an inductive coupling. 
Hastings teaches wherein the rotary electrical coupling comprises an inductive coupling (see fig. 4, when the catheter 402 employs a rotatable transducers 412, transformer 414 employs inductive coupling between a rotating component 422 and a stationary component 424; par. (00471). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have utilized wherein the rotary electrical coupling comprises an inductive coupling in the invention of Courtney and Papaioannou, as taught by Hastings, to facilitate the delivery of electric pulses from the transducer to the image processor.
Regarding claim 19, Courtney and Papaioannou disclose the invention substantially as described in the 103 rejection above, but fail to explicitly state wherein the rotary electrical coupling comprises an inductive coupling. 
Hastings teaches wherein the rotary electrical coupling comprises an inductive coupling (see fig. 4, when the catheter 402 employs a rotatable transducers 412, transformer 414 employs inductive coupling between a rotating component 422 and a stationary component 424; par. (00471). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have utilized wherein the rotary electrical coupling comprises an inductive coupling in the invention of Courtney and Papaioannou, as taught by Hastings, to facilitate the delivery of electric pulses from the transducer to the image processor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134.  The examiner can normally be reached on Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHDEEP MOHAMMED/              Examiner, Art Unit 3793